Exhibit 10.1
EXECUTION VERSION
VOTING AGREEMENT
by and among
Catalyst Holdings, Inc.
and
the Stockholders named herein
dated as of November 24, 2010

 



--------------------------------------------------------------------------------



 



VOTING AGREEMENT
     This Voting Agreement (this “Agreement”) is entered into as of November 24,
2010, by and among Catalyst Holdings, Inc., a Delaware corporation (“Parent”)
and the undersigned stockholders (each a “Stockholder” and collectively, the
“Stockholders”) of CPI International, Inc. (the “Company”). Capitalized terms
used but not defined herein shall have the meanings set forth in the Agreement
and Plan of Merger (the “Merger Agreement”), dated as of November 24, 2010, by
and among Parent, Catalyst Acquisition, Inc., a Delaware corporation and wholly
owned subsidiary of Parent (“Merger Sub”), and the Company.
WITNESSETH:
     WHEREAS, as of the date hereof, the Stockholders “beneficially own” (as
such term is defined in Rule 13d-3 promulgated under the Exchange Act)
(including entitlement to dispose of (or to direct the disposition of) and have
the right to vote (or to direct the voting of)) 8,868,738 shares of common
stock, par value $0.01 per share (the “Company Stock”), of the Company (such
shares of Company Stock, together with any other shares of Company Stock the
voting power over which is directly or indirectly acquired by any Stockholder
until the termination of this Agreement pursuant to the terms hereof, are
collectively referred to herein as the “Stockholder Owned Shares”);
     WHEREAS, simultaneously herewith, Parent, Merger Sub and the Company are
entering into the Merger Agreement, pursuant to which Merger Sub will merge with
and into the Company, with the Company surviving as a wholly owned subsidiary of
Parent (the “Merger”); and
     WHEREAS, as a condition to the willingness of Parent to enter into the
Merger Agreement, and as an inducement and in consideration therefor, the
Stockholders are executing this Agreement;
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Other Definitions. For purposes of this Agreement:
          (a) “Affiliate” means, with respect to any specified Person, any
Person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Person
specified.
          (b) “Company Subject Shares” means shares of Company Stock which the
Stockholders “beneficially own” and have the right to vote (or to direct the
voting of), together with any other shares of Company Stock the voting power
over which is directly

 



--------------------------------------------------------------------------------



 



or indirectly acquired by any Stockholder until the termination of this
Agreement pursuant to the terms hereof, equal to forty-nine and nine tenths
percent (49.9%) of the total number of outstanding shares of Company Stock.
          (c) “Person” means an individual, corporation, limited liability
company, general or limited partnership, association, trust, unincorporated
organization, other entity or group.
          (d) “Representative” means, with respect to any particular Person, any
director, officer, employee, accountant, consultant, legal counsel, investment
banker, advisor, agent or other representative of such Person.
ARTICLE II
VOTING AGREEMENT AND GRANT OF IRREVOCABLE PROXY
     Section 2.1 Agreement to Vote the Company Subject Shares.
          (a) Subject to Section 2.1(b) of this Agreement, from and after the
date hereof, at any meeting of the Company’s stockholders (or any adjournment or
postponement thereof), however called:
          (i) the Stockholders shall vote (or cause to be voted) in person or by
proxy all of the Company Subject Shares:
               (1) in favor of the adoption of the Merger Agreement and any of
the other transactions contemplated by the Merger Agreement, including the
Merger (and in favor of any actions and proposals required, or submitted for
approval at any meeting of the Company stockholders, in furtherance thereof);
               (2) against any action, proposal, transaction or agreement that
is intended, or would reasonably be expected, directly or indirectly, to result
in a breach of any covenant, representation, warranty or other obligation or
agreement of the Company set forth in the Merger Agreement or of the
Stockholders set forth in this Agreement; and
               (3) against the following actions or proposals (other than the
transactions contemplated by the Merger Agreement): (A) any Acquisition
Proposal; (B) any change in the individuals who constitute the board of
directors of the Company; (C) any material change in the present capitalization
of the Company or any amendment of the Company’s certificate of incorporation or
bylaws; (D) any other material change in the Company’s corporate structure or
business; or (E) any other action or proposal involving the Company or any of
its subsidiaries that is intended, or would reasonably be expected, to prevent,
impede, interfere with, delay, postpone or adversely affect the transactions
contemplated by the Merger Agreement; and

2



--------------------------------------------------------------------------------



 



          (ii) the Stockholders, in their sole discretion, shall vote (or cause
to be voted), in person or by proxy, all of Stockholder Owned Shares in excess
of the Company Subject Shares in any manner they each may choose.
          (b) Notwithstanding Section 2.1(a) of this Agreement, in the event of
a Board Recommendation Change made pursuant to Section 7.2(c)(ii) of the Merger
Agreement and in compliance with the Merger Agreement (including Section 7.2(d)
thereof), the obligation of the Stockholders to vote the Company Subject Shares
as to which the Stockholders control the right to vote in the manner set forth
in Section 2.1(a) of this Agreement shall be modified (without any further
notice or any action by the Company or a Stockholder) such that:
          (i) the Stockholders shall vote (or cause to be voted) such number of
Company Subject Shares equal to twenty-five percent (25.0%) of the total number
of outstanding shares of Company Stock (the “Lock-Up Subject Shares”) as
provided in Section 2.1(a); and
          (ii) the Stockholders, in their sole discretion, shall be entitled to
vote (or cause to be voted), in person or by proxy, all of the remaining
Stockholder Owned Shares in excess of the Lock-Up Shares in any manner they each
may choose.
          (c) In connection with any vote contemplated by this Section 2.1 of
this Agreement, the Stockholders shall cause all of the Stockholder Owned Shares
to be duly counted for purposes of determining that a quorum is present and
shall comply with all necessary procedures in connection with recording the
results of such vote. Each Stockholder agrees not to enter into any agreement or
commitment with any Person the effect of which would violate or be inconsistent
with the provisions and agreements set forth in this Article II.
     Section 2.2 Notice of Board Recommendation Change. Any Board Recommendation
Change made pursuant to Section 7.2(c)(ii) of the Merger Agreement and in
compliance with the Merger Agreement (including Section 7.2(d) thereof) shall be
deemed to be notice from each Stockholder that the number of Company Subject
Shares covered by the agreement to vote in the manner set forth in
Section 2.1(a) of this Agreement, in each case, shall be limited to twenty-five
percent (25.0%) of the total number of outstanding shares of Common Stock as
provided in Section 2.1(b). Parent and the Stockholders shall take such further
action or execute such other instruments as may be necessary under applicable
Law to effectuate the intent of such modification of such voting agreement.
     Section 2.3 Irrevocable Proxy.
          (a) In furtherance of each Stockholder’s agreement in Section 2.1 of
this Agreement, but subject to Sections 2.3(b) and (c), such Stockholder hereby
appoints Parent and Parent’s designees, and each of them individually, as such
Stockholder’s proxy and attorney-in-fact (with full power of substitution), for
and in the name, place

3



--------------------------------------------------------------------------------



 



and stead of such Stockholder, to vote all Company Subject Shares owned by such
Stockholder (at any meeting of the Company’s stockholders (or any adjournment or
postponement thereof), however called), or to execute one or more written
consents in respect of such Company Subject Shares:
          (i) in favor of the adoption of the Merger Agreement and any of the
other transactions contemplated by the Merger Agreement, including the Merger
(and in favor of any actions and proposals required, or submitted for approval
at any meeting of the Company stockholders, in furtherance thereof);
          (ii) against any action, proposal, transaction or agreement that is
intended, or would reasonably be expected, directly or indirectly, to result in
a breach of any covenant, representation, warranty or other obligation or
agreement of the Company set forth in the Merger Agreement or of the
Stockholders set forth in this Agreement; and
          (iii) against the following actions or proposals (other than the
transactions contemplated by the Merger Agreement): (A) any Acquisition
Proposal; (B) any change in the individuals who constitute the board of
directors of the Company; (C) any material change in the present capitalization
of the Company or any amendment of the Company’s certificate of incorporation or
bylaws; (D) any other material change in the Company’s corporate structure or
business; or (E) any other action or proposal involving the Company or any of
its subsidiaries that is intended, or would reasonably be expected, to prevent,
impede, interfere with, delay, postpone or adversely affect the transactions
contemplated by the Merger Agreement.
          (b) Notwithstanding Section 2.3(a) of this Agreement, in the event of
a Board Recommendation Change made pursuant to Section 7.2(c)(ii) of the Merger
Agreement and in compliance with the Merger Agreement (including Section 7.2(d)
thereof), the right and proxy of Parent and its designees to vote or to execute
one or more written consents in respect of the Company Subject Shares owned by
the Stockholders in the manner set forth in Section 2.3(a) of this Agreement,
and appointment as attorney-in-fact (collectively, the “Proxy”), shall be
modified (without any further notice or any action by the Company or a
Stockholder) such that:
          (i) the Proxy shall be limited to the Lock-Up Subject Shares as
provided in Section 2.3(a); and
          (ii) the Stockholders, in their sole discretion, shall be entitled to
vote (or cause to be voted), in person or by proxy, all of the remaining
Stockholder Owned Shares in excess of the Lock-Up Subject Shares any manner they
each may choose;
provided, that to the extent that Parent or its designees do not vote or execute
one or more consents in respect of such Lock Up Subject Shares, the Stockholders

4



--------------------------------------------------------------------------------



 



shall be entitled to vote such Lock Up Subject Shares or to execute one or more
consents in respect thereof, as provided in Section 2.3(a);
          (c) Such proxy shall (A) be valid and irrevocable until the
termination of this Agreement in accordance with (or as otherwise provided in)
Article VI hereof and (B) automatically terminate upon the termination of this
Agreement in accordance with (or as otherwise provided in) Article VI hereof.
Each Stockholder represents that any and all other proxies heretofore given in
respect of the Company Subject Shares owned by such Stockholder are revocable,
and that such other proxies have been revoked. Each Stockholder affirms that the
foregoing proxy is: (x) given (I) in connection with the execution of the Merger
Agreement and (II) to secure the performance of such Stockholder’s duties under
this Agreement, (y) coupled with an interest and may not be revoked except as
otherwise provided in this Agreement and (z) intended to be irrevocable prior to
termination of this Agreement or as otherwise provided in Article VI hereof. All
authority herein conferred shall survive the death or incapacity of each
Stockholder and shall be binding upon the heirs, estate, administrators,
personal representatives, successors and assigns of such Stockholder.
ARTICLE III
STANDSTILL AND NO-SOLICITATION IN RESPECT OF COMPANY SHARES
     Section 3.1 Standstill in Respect of Stockholder Owned Shares. Each of the
Stockholders hereby agrees that, from and after the date hereof until the
earlier of the Effective Time of the Merger and the termination of the Merger
Agreement, such Stockholder shall not, directly or indirectly, unless
(i) specifically requested by Parent or (ii) expressly contemplated by the terms
of this Agreement or the Merger Agreement:
          (a) sell, transfer, tender, pledge, encumber, assign or otherwise
dispose of (collectively, a “Transfer”), or enter into any contract, option or
other agreement with respect to, or consent to, a Transfer of, any or all of the
Stockholder Owned Shares;
          (b) acquire, offer to acquire, or agree to acquire, directly or
indirectly, by purchase or otherwise, any assets of the Company or any
subsidiary or division thereof;
          (c) make, or in any way participate in, directly or indirectly, any
“solicitation” of “proxies” (as such terms are used in the rules of the
Securities and Exchange Commission) to vote, or seek to advise or influence any
Person with respect to the voting of, any voting securities of the Company
(including by making publicly known such Stockholder’s position on any matter
presented to stockholders), other than to recommend that stockholders of the
Company vote in favor of the Merger and the Merger Agreement;
          (d) submit to the Company any stockholder proposal under Rule 14a-8
under the Exchange Act;

5



--------------------------------------------------------------------------------



 



          (e) make any public announcement with respect to, or submit a proposal
for, or offer of (with or without conditions) any extraordinary transaction
involving the Company or its securities or assets;
          (f) form, join or in any way participate in a “group” (as defined in
Section 13(d)(3) under the Exchange Act) in connection with any of the
foregoing;
          (g) seek, in any way which may be reasonably likely to require,
involve or trigger public disclosure of such request pursuant to applicable Law,
to have any provision of this Section 3.1 amended, modified or waived; or
          (h) otherwise take, directly or indirectly, any actions with the
purpose of avoiding or circumventing any provision of this Section 3.1 or which
could reasonably be expected to have the effect of preventing, impeding,
interfering with or adversely affecting the consummation of the transactions
contemplated by the Merger Agreement or its ability to perform the Company’s
obligations under this Agreement.
     Section 3.2 Dividends, Distributions, Etc. in Respect of Stockholder Owned
Shares. In the event of a stock dividend or stock distribution, or any change in
the Company Stock by reason of any stock dividend or stock distribution,
split-up, recapitalization, combination, exchange of shares or the like, the
term “Stockholder Owned Shares” shall be deemed to refer to and include the
Stockholder Owned Shares as well as all such stock dividends and stock
distributions and any securities into which or for which any or all of the
Stockholder Owned Shares may be changed or exchanged or which are received in
such transaction.
     Section 3.3 Acquisition Proposals in Respect of Stockholder Owned Shares.
(a) Each Stockholder shall, and each Stockholder shall cause each of its
Representatives to, immediately cease and cause to be terminated any existing
activities, discussions or negotiations with any Third Party conducted prior to
the date hereof with respect to any Acquisition Proposal. Each of the
Stockholders shall not, nor in the case of clauses (i) and (ii) shall it permit
any of its Affiliates to, nor shall it authorize or knowingly permit any
Representative of, the Stockholders or in the case of clauses (i) and (ii) any
of their Affiliates to, (i) solicit or initiate, or take any action to knowingly
encourage, or knowingly facilitate or knowingly induce, directly or indirectly,
any inquiries relating to, or the submission of, any Acquisition Proposal from
any Third Party; (ii) participate in any discussions or negotiations regarding
any Acquisition Proposal, or furnish to any Person any non-public information or
data with respect to or access to the properties of the Company in connection
with an Acquisition Proposal; or (iii) enter into any agreement, arrangement or
understanding with respect to any Acquisition Proposal or enter into any
agreement requiring it to abandon, terminate or fail to consummate the Merger
and the transactions contemplated by this Agreement. Notwithstanding the
foregoing sentence or any other provision of this Agreement, if, after the date
hereof and prior to the receipt of stockholder approval of the Merger Agreement,
the Stockholders receive or the Company receives a bona fide Acquisition
Proposal by a Third Party and such Acquisition Proposal did not result, directly
or indirectly, from a breach of this Section 3.3 or Section 7.2 of the Merger
Agreement, which, in accordance with the

6



--------------------------------------------------------------------------------



 



applicable provisions of Section 7.2 of the Merger Agreement, the Company Board
or Committee determines in good faith (after consulting outside legal and
financial advisors) that such Acquisition Proposal constitutes, or would
reasonably be expected to lead to a Superior Acquisition Proposal, and the
Company or the Stockholders receives from such Third Party an executed
confidentiality agreement having provisions that are no less restrictive than
those of the Confidentiality Agreement with respect to Parent (except with
respect to any “standstill” provision or other provision having similar effect
in the Confidentiality Agreement; provided that the Confidentiality Agreement
has been deemed amended on or prior to the date of such confidentiality
agreement with such Third Party by removing paragraph 9 of the Confidentiality
Agreement), then the Stockholders may, in response to such Acquisition Proposal,
subject to compliance with this Section 3.3 (and following such determination of
the Company Board or Committee described above) and after giving notice to
Parent (x) furnish information or data or access with respect to the Company and
its Subsidiaries to, and (y) participate in discussions and negotiations
directly or through their Representatives with, such Third Party; provided that
the Stockholders shall provide or make available, to the extent not previously
provided or made available to Parent or its representatives, to Parent any
material non-public information with respect to the Stockholders that is
provided to the Third Party making such Acquisition Proposal prior to or
substantially concurrently with the time it is provided or made available to
such Third Party; provided further, however, that nothing in this Section 3.3
shall require the Stockholders to provide or make available to Parent
information that it is not legally permitted to disclose or the disclosure of
which would contravene any applicable Law or binding order; provided further
that if the Stockholders had made such information available to such Third Party
the Stockholders shall use all reasonable best efforts to make such information
available to Parent.
          (b) Each Stockholder shall advise Parent orally and in writing,
promptly (but in no event later than 24 hours) after receipt thereof, of (i) any
proposal for an Acquisition Proposal received by any Representative of any
Stockholder, and (ii) the material terms of such Acquisition Proposal (including
the identity of the entity proposing the Acquisition Proposal), and provide a
copy of such proposal for an Acquisition Proposal to Parent if such proposal is
in writing. Each Stockholder shall keep Parent reasonably informed on a
reasonably current basis of the status of, and any material changes to, the
terms of any such Acquisition Proposal and the status of discussions and
negotiations with respect thereto of which it is aware. Performance by the
Company of its obligations under Section 7.2 of the Merger Agreement shall be
deemed performance by the Stockholders of the provisions of this Section 3.3(b)
with respect to the same matter so long as any such activities by the
Stockholders are consistent in all material respects with the discussions or
activity underlying the required disclosure by the Company to Parent.
          (c) Each Stockholder agrees that it will promptly inform its
Representatives and its Affiliates’ Representatives of the obligations
undertaken in this Article III.

7



--------------------------------------------------------------------------------



 



          (d) Notwithstanding any provision in this Agreement to the contrary,
the Stockholders enter into the agreements and understandings herein solely in
their capacity as the beneficial owners of the Stockholder Owned Shares, and
nothing herein shall limit or affect any actions taken by any Representative of
a Stockholder in such Representative’s capacity as a director of the Company or
cause a Stockholder to become obligated to take or effect any action hereunder.
     Section 3.4 Certain Provisions.
          (a) Notwithstanding anything to the contrary in this Article III,
(1) no provision of this Article III shall prohibit, limit or otherwise restrict
a Representative of a Stockholder in his capacity as a director or officer of
the Company, and (2) from and after a Board Recommendation Change made in
compliance with the Merger Agreement in connection with a Superior Acquisition
Proposal, Section 2.1(a) shall apply only with respect to the Lock-Up Subject
Shares and, for the avoidance of doubt, the Stockholders, in their sole
discretion, shall be able to enter into any voting agreement, proxy, consent or
power of attorney with respect to the remaining Stockholder Owned Shares.
Notwithstanding anything to the contrary in this Agreement, the restrictions in
this Article III shall terminate and be of no further force and effect upon the
termination of this Agreement or the consummation of the Merger.
          (b) For the purposes of this Agreement, the Company shall be deemed
not to be an Affiliate or Subsidiary of any one or more of the Stockholders, and
any officer, director, employee, agent or advisor of the Company (in each case,
in their capacities as such) shall be deemed not to be a Representative of a
Stockholder.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
     The Stockholders hereby represent and warrant, jointly and severally, to
Parent as follows:
     Section 4.1 Corporate Organization. Each Stockholder is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
formation.
     Section 4.2 Authority Relative to This Agreement. Each Stockholder has the
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby. This Agreement and the
consummation by each Stockholder of the transactions contemplated hereby have
been duly and validly authorized by the board of directors, general partner or
similar governing body of each Stockholder, and no other corporate proceedings
on the part of each Stockholder are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by each Stockholder and, assuming that this
Agreement constitutes the valid and binding agreement of Parent, constitutes the
valid and binding agreement of each Stockholder, enforceable against each
Stockholder in accordance with its terms, except that such

8



--------------------------------------------------------------------------------



 



enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or other similar Laws now or hereafter in effect relating to
creditors’ rights generally, and (ii) general principles of equity (regardless
of whether enforceability is considered in a proceeding in equity or at law).
     Section 4.3 Ownership of Shares. The Stockholders beneficially own
8,868,738 shares of Company Stock as of the date hereof. The Stockholders have
the sole power to vote (or cause to be voted) such shares of Company Stock and
have good and valid title to the Company Stock, free and clear of any and all
pledges, mortgages, liens, charges, proxies, voting agreements, encumbrances,
adverse claims, options, security interests and demands of any nature or kind
whatsoever, other than those created by this Agreement.
     Section 4.4 No Conflicts. Neither the execution and delivery of this
Agreement by the Stockholders, nor the consummation by the Stockholders of the
transactions contemplated hereby, will (i) conflict with or result in any breach
of the organizational documents of any Stockholder; (ii) require any Permit from
any or Governmental Entity or any authorization, consent or approval from any
other Person; (iii) result in, or give rise to, a violation or breach of or a
default under any of the terms of any material contract, understanding,
agreement or other instrument or obligation to which any Stockholder is a party
or by which any Stockholder or any of the Stockholder Owned Shares or the
Stockholder’s assets may be bound, or (iv) violate any applicable Law, except,
with respect to any of the foregoing clauses (i) through (iv), as does not and
could not reasonably be expected to impair any Stockholder’s ability to perform
its obligations under this Agreement.
     Section 4.5 Reliance by Parent. Each Stockholder understands and
acknowledges that Parent is entering into the Merger Agreement in reliance upon
the Stockholder’s execution and delivery of this Agreement and the
representations and warranties of Stockholder contained herein. The Stockholder
understands and acknowledges that the Merger Agreement governs the terms of the
Merger and the other transactions contemplated thereby.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PARENT
     Parent hereby represents and warrants to the Stockholders as follows:
     Section 5.1 Corporate Organization. Parent is a corporation duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
incorporation.
     Section 5.2 Authority Relative to This Agreement. Parent has the requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. This Agreement and the
consummation by Parent of the transactions contemplated hereby have been duly
and validly authorized by the board of directors of Parent, and no other
corporate proceedings on the part of Parent are

9



--------------------------------------------------------------------------------



 



necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Parent and, assuming that this Agreement constitutes the valid and
binding agreement of the Stockholders, constitutes the valid and binding
agreement of Parent, enforceable against Parent in accordance with its terms,
except that such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or other similar Laws now or hereafter in effect
relating to creditors’ rights generally, and (ii) general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law).
     Section 5.3 No Conflicts. Neither the execution and delivery of this
Agreement by Parent, nor the consummation by Parent of the transactions
contemplated hereby, will (i) conflict with or result in any breach of the
Restated Certificate of Incorporation or the Amended and Restated By-Laws of
Parent; (ii) require any Permit from any Governmental Entity; (iii) result in,
or give rise to, a violation or breach of or a default under any of the terms of
any material contract, understanding, agreement or other instrument or
obligation to which Parent is a party, or (iv) violate any applicable Law,
except, with respect to any of the foregoing clauses (i) through (iv), as does
not and could not reasonably be expected to impair Parent’s ability to perform
its obligations under this Agreement.
ARTICLE VI
TERMINATION
     Section 6.1 Termination.
          (a) Subject to Section 6.1(b), this Agreement shall terminate and none
of Parent or any Stockholder shall have any rights or obligations hereunder upon
the earliest to occur of: (i) the termination of this Agreement by mutual
written consent of Parent and the Stockholders, (ii) the termination of the
Merger Agreement in accordance with its terms, and (iii) the Effective Time of
the Merger.
          (b) Notwithstanding Section 6.1(a), (i) termination of this Agreement
shall not prevent any party hereunder from seeking any remedies (at law or in
equity) against any other party hereto for such party’s breach of any of the
terms of this Agreement, and (ii) Section 7.2 through Section 7.15, inclusive,
of this Agreement shall survive the termination of this Agreement.
ARTICLE VII
MISCELLANEOUS
     Section 7.1 Publication. The Stockholders hereby permit Parent to publish
and disclose in the Proxy Statement (including all documents and schedules filed
with the SEC), and any other filing with a governmental authority or self
regulatory authority that may be reasonably necessary, their identity and
ownership of shares of Company Stock

10



--------------------------------------------------------------------------------



 



and the nature of their commitments, arrangements and understandings pursuant to
this Agreement; provided, however, that such publication and disclosure shall be
subject to prior approval by the Stockholders, such approval not to be
unreasonably withheld or delayed. In furtherance of the foregoing, to the extent
not provided by the Company, the Stockholders shall promptly provide such other
information with respect to the Stockholders’ ownership of Company Stock
reasonably requested by Parent that Parent reasonably determines is required for
inclusion in any such filings, documents or schedules.
     Section 7.2 Appraisal Rights. To the extent permitted by applicable Law,
each Stockholder hereby waives and agrees not to exercise any rights of
appraisal or rights to dissent from the Merger that it may have under applicable
Law.
     Section 7.3 Further Actions. Each of the parties hereto agrees that it will
use its reasonable best efforts to do all things necessary to effectuate this
Agreement.
     Section 7.4 Waivers. No action taken pursuant to this Agreement, including
any investigation by or on behalf of any party hereto, nor any failure or delay
on the part of any party hereto in the exercise of any right hereunder, shall be
deemed to constitute a waiver by the party taking such action of compliance of
any representations, warranties, covenants or agreements contained in this
Agreement. The waiver by any party hereto of a breach of any provision hereunder
shall not operate or be construed as a waiver of any prior or subsequent breach
of the same or any other provision hereunder.
     Section 7.5 Counterparts. For the convenience of the parties hereto, this
Agreement may be executed in any number of counterparts (including by facsimile
or electronic transmission), each such counterpart being deemed to be an
original instrument, and all such counterparts shall together constitute the
same agreement.
     Section 7.6 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the principles of conflict of laws thereof.
     Section 7.7 Jurisdiction; Enforcement; Waiver of Jury Trial.
          (a) The parties hereto agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that
monetary damages, even if available, would not be an adequate remedy therefor.
It is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, without proof of actual damages, in
the Court of Chancery of the State of Delaware in and for New Castle County (the
“Chancery Court”) or, if the Chancery Court lacks subject matter jurisdiction,
in any federal court of the United States located in the State of Delaware, this
being in addition to any other remedy to which they are entitled at law or in
equity. Each party hereto agrees not to oppose the granting of such relief in
the event a court determines that such a breach has occurred, and to waive any
requirement for the

11



--------------------------------------------------------------------------------



 



securing or posting of any bond in connection with any such remedies. In
addition, each of the parties hereto (i) consents to submit itself to the
personal jurisdiction of the Chancery Court or, if the Chancery Court lacks
subject matter jurisdiction, any federal court located in the State of Delaware
in the event any dispute arises out of this Agreement or any of the transactions
contemplated by this Agreement, (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (iii) agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the Chancery Court or, if the Chancery Court lacks subject matter
jurisdiction, a federal court sitting in the State of Delaware. Notwithstanding
the foregoing, each of the parties hereto agrees that it will not bring or
support any action, cause of action, claim, cross-claim or third-party claim of
any kind or description, whether in law or in equity, whether in contract or in
tort or otherwise, against the Financing Sources in any way relating to the
Merger Agreement or any of the transactions contemplated by the Merger
Agreement, including but not limited to any dispute arising out of or relating
in any way to the Debt Commitment Letter (as defined in the Merger Agreement) or
the performance thereof, in any forum other than the Supreme Court of the State
of New York, County of New York, or, if under applicable law exclusive
jurisdiction is vested in the federal courts, the United States District Court
for the Southern District of New York (and, in either case, appellate courts
thereof).
          (b) EACH OF PARENT AND THE STOCKHOLDERS HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE DEBT FINANCING.
     Section 7.8 Notices. All notices, requests, instructions or other documents
to be given hereunder by any party to the other parties shall be in writing and
shall be deemed duly given (i) upon delivery, when delivered personally,
(ii) one (1) Business Day after being sent by overnight courier or when sent by
facsimile transmission (with a confirming copy sent by overnight courier), and
(iii) three (3) Business Days after being sent by registered or certified mail,
postage prepaid, as follows:
If to Parent to:
Catalyst Holdings, Inc.
c/o Veritas Capital Fund Management, L.L.C.
590 Madison Avenue
New York, NY 10022
Attn: Robert B. McKeon
Facsimile No.: (212) 688-9411
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square

12



--------------------------------------------------------------------------------



 



New York, NY 10036-6522
Attn: Eileen T. Nugent
Kenneth M. Wolff
Telephone: (212) 735-3000
Facsimile No.: (212) 735-2000
If to the Stockholders, to:
Cypress Advisors Inc.
65 East 55th Street
New York, NY 10022
Attention: Jeffrey Hughes
Telephone: (212) 705-0150
Facsimile: (212) 705-0199]
with a copy to:
Golenbock Eiseman Assor Bell & Peskoe LLP
437 Madison Avenue
New York, NY 10022
Attention: Lawrence M. Bell, Esq.
Telephone: (212) 907-7300
Facsimile: (212) 754-0330
     Section 7.9 Entire Agreement; Assignment. This Agreement constitutes the
entire agreement of the parties and supersedes all prior agreements and
understandings, both written and oral, among the parties hereto, or any of them,
with respect to the subject matter hereof. This Agreement may not be assigned by
any of the parties hereto by operation of law or otherwise, except that Parent
may assign its rights and obligations hereunder to any direct or indirect wholly
owned subsidiary of Parent or to an entity under common control with Parent, in
each case, to which it also assigns its obligations under the Merger Agreement
after providing written notice to the Stockholders.
     Section 7.10 Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and their respective successors
and assigns. Subject to Section 2.3, nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement; the provisions of Section 4.5 and 7.7 shall inure to the benefit of
and be enforceable by each Financing Source and its successors and assigns. This
Agreement is intended to create a contractual relationship between each
Stockholder, on the one hand, and Parent, on the other hand, and is not intended
to create, and does not create, any agency, partnership, joint venture or any
like relationship among the parties hereto. Without limiting the generality of
the foregoing, none of the Stockholders or Parent, by entering into this
Agreement, intends to form a “group” for purposes of Rule 13d-5(b)(1) of the
Exchange Act or any other similar provision of applicable Law with Parent or any
other shareholder of the Company.

13



--------------------------------------------------------------------------------



 



     Section 7.11 Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in a manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.
     Section 7.12 Certain Interpretations. For purposes of this Agreement:
          (a) Unless otherwise specified, all references in this Agreement to
Articles and Sections shall be deemed to refer to Articles and Sections of this
Agreement.
          (b) The Article and Section captions herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof.
          (c) Unless the context otherwise requires, words describing the
singular number shall include the plural and vice versa, and words denoting any
gender shall include all genders.
          (d) The words “include,” includes” and “including,” when used herein
shall be deemed in each case to be followed by the words “without limitation.”
          (e) The parties hereto agree that they have been represented by legal
counsel during the negotiation and execution of this Agreement and, therefore,
waive the application of any Law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document shall be construed
against the party drafting such agreement or document.
     Section 7.13 Fees and Expenses. Except as otherwise provided herein,
whether or not the Merger is consummated, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses.
     Section 7.14 Ownership Interest. Nothing contained in this Agreement shall
be deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to any Stockholder Owned Shares. All rights,
ownership and economic benefits of and relating to the Stockholder Owned Shares
shall remain vested in and belong to the Stockholders, and Parent shall have no
authority to direct the Stockholders in the voting or disposition of any of the
Stockholder Owned Shares, except as otherwise provided in this Agreement.
     Section 7.15 Capacity as a Stockholder. The Stockholders do not make any
agreement or understanding herein in their capacity as being associated with a
director of the Company. The Stockholders make their agreements and
understandings herein solely

14



--------------------------------------------------------------------------------



 



in their capacities as the record holder and beneficial owner of the Stockholder
Owned Shares and, notwithstanding anything to the contrary herein, nothing
herein shall limit or affect any actions taken by a Representative of a
Stockholder in his capacity as a director of the Company.

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Parent and each Stockholder has caused this Agreement
to be duly executed as of the day and year first above written.

            CATALYST HOLDINGS, INC.
      By:   /s/ Robert B. Mckeon         Name:   Robert B. McKeon       
Title:   President       CYPRESS MERCHANT BANKING PARTNERS II L.P.
      By:   /s/ Jeffrey Hughes         Name:   Jeffrey Hughes        Title:  
Managing Member       
CYPRESS MERCHANT B II C.V.
      By:   /s/ Jeffrey Hughes         Name:   Jeffrey Hughes        Title:  
Managing Member        55TH STREET PARTNERS II L.P.
      By:   /s/ Jeffrey Hughes         Name:   Jeffrey Hughes        Title:  
Managing Member     

[Signature Page to Voting Agreement]

 